Citation Nr: 1527452	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, rated as 20 percent disabling prior to January 4, 2013; as 60 percent disabling from January 4, 2013 through May 9, 2014; and as 70 percent disabling from May 10, 2014.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1953.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Audiological evaluation in January 2013 shows level VII hearing in the right ear and level XI in the left ear.

2.  Audiological evaluation in May 2014 shows level VIII hearing in the right ear and level XI in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no greater, from August 13, 2012 through May 9, 2014, for bilateral hearing loss, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for a rating in excess of 70 percent from May 10, 2014, for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in June 2011 satisfied the duty to notify provisions and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's most recent VA examination was conducted in May 2014; neither the Veteran nor his representative have argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

All the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The Veteran contends that the ratings assigned to his bilateral hearing loss should be higher.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran was initially assigned a 20 percent rating for bilateral hearing loss effective October 29, 2001.  On June 13, 2011, the Veteran filed a claim for an increased evaluation for his bilateral hearing loss.  The RO denied his claim for an increased evaluation in a September 2011 rating decision.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such the September 2011 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  Pursuant to a routine review examination on August 13, 2012, the November 2012 rating decision on appeal reduced the 20 percent rating for bilateral hearing loss to noncompensable, effective February 1, 2013, based on a VA examination showing improvement in hearing levels.  The Veteran disagreed with this reduction and submitted a private audiogram dated January 4, 2013, which revealed hearing acuity that was worse than the acuity documented in the prior VA examination.  The RO then scheduled another VA examination to clarify the discrepancies between the VA audiogram and the private audiogram.  This May 10, 2014 VA examination revealed hearing levels closer to those shown in the Veteran's private audiogram.  As such, the RO conceded that the scores from the Veteran's January 2013 private audiogram were also likely reliable, and that the Veteran had not undergone sustained improvement in his hearing loss.  Based on these findings, in a May 2014 rating decision, the RO granted a 60 percent rating for bilateral hearing loss effective January 4, 2013, the date of the private audiogram, and a 70 percent rating effective May 10, 2014, the date of the most recent VA audiological examination.

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  38 C.F.R. § 4.85 (2014); see Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2014).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

As noted above, the Veteran did not appeal the September 2011 rating decision which continued a 20 percent rating for bilateral hearing loss.  The November 2012 rating decision on appeal stemmed from routine review examination on August 13, 2012.  As such, the rating period on appeal is from August 13, 2012.  38 C.F.R. § 3.157(a) and (b) (2014).

At the Veteran's August 13, 2012 VA audiology examination, relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
 30
60
55
60
LEFT
 40
65
65
65

The pure tone threshold average was 51 in the right ear and 59 in the left ear.  Speech recognition was 84 percent in the right ear and 76 percent in the left ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.  The RO used the results of this VA examination to justify its reduction of the Veteran's rating for bilateral hearing loss in a November 2012 rating decision.

In response to the November 2012 rating decision which reduced his evaluation for hearing loss from 20 percent to noncompensable, the Veteran submitted the report of a January 4, 2013 private audiogram.  Relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
 50
75
75
85
LEFT
 55
75
80
85

The pure tone threshold average was 71.25 in the right ear and 73.75 in the left ear.  Speech recognition was 64 percent in the right ear and 32 percent in the left ear per the Maryland CNC test.  Severe bilateral sensorineural hearing loss was diagnosed.  The Veteran reported difficulty understanding conversations in all listening situations, even with the use of his present hearing aids.

In his February 2013 notice of disagreement, the Veteran indicated that his previous VA examination was conducted unprofessionally and inaccurately.  Specifically, he claimed that he was informed that the machine used to test his hearing acuity was broken, and that the two VA audiologists who conducted the examination were laughing at his answers. 

In response to the Veteran's January 2013 private audiogram, the RO requested a VA medical opinion in an attempt to reconcile the conflicting medical evidence.  Such an opinion was obtained in June 2013, at which time the examiner concluded that the Veteran's pure-tone thresholds from 2012 were reliable.   However, word recognition scores from 2012 were deemed not to be reliable.  The June 2013 VA audiologist could not determine the reliability of the private pure tone results from January 2013 without resorting to speculation because the thresholds in each ear decreased significantly, but word recognition improved significantly in the right ear.  

In response, the RO requested that the Veteran be provided with another VA audiological examination.  Such an audiology examination was obtained on May 10, 2014, at which time relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
70
80
LEFT
 55
75
80
80

The pure tone threshold average was 66 in the right ear and 73 in the left ear.  Speech recognition was 44 percent in the right ear and 30 percent in the left ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.  The Veteran reported difficulty with verbal communication, as he needed to read lips to understand people, and required his spouse's assistance in crossing the street and hearing alarms.  

Based on the results of the May 2014 VA examination, the RO conceded that the results from the Veteran's January 2013 private audiogram were likely reliable, and that the Veteran had not undergone a sustained improvement in his hearing loss.  The RO then awarded a 60 percent rating effective January 2013, and a 70 percent rating effective May 2014.  

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  

As noted above, the Board finds that the rating period on appeal is from August 13, 2012, the date of routine review examination, following the most recent prior final rating decision in September 2011.  Based on the audiological and lay evidence on file, the Board concludes that the Veteran's 60 percent evaluation for bilateral hearing loss should be effective August 13, 2012, the date of his routine review examination, through May 9, 2014.  Based on the Veteran's lay statements and subsequent audiological testing results, the Board finds that the VA audiological examination obtained in August 2012 did not contain accurate results.  The Veteran maintains that the previous VA examination was conducted in a very unprofessional manner and that he was informed by VA staff that the equipment used to test his hearing was broken at the time of the examination.  Moreover, the test results obtained in August 2012 were very different from the private audiology results obtained in January 2013 as well as the VA examination results subsequently obtained in May 2014.  

As such, the Board finds that the first accurate audiological results obtained during the period on appeal were on the January 2013 private audiogram.  See Swain v. McDonald, 14-0947 (U.S. Court of Appeals for Veterans Claims, January 8, 2015).  The private hearing evaluation results in January 2013 translate under Table VI, which provides the higher level, to level VII in the right ear and level XI in the left ear.  The VA examination results in May 2014 translate to level VIII in the right ear and level XI in the left ear.  According to Table VII, a 60 percent evaluation is assigned when hearing acuity is level VII in one ear and level XI in the other ear, as reflected in the January 2013 private audiogram.  Hearing results in May 2014 translate to level VIII in the right ear and level XI in the left ear, which is assigned a 70 percent rating under Table VII.  

The Board notes that although the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss when pure tone thresholds at the relevant frequencies are all 55 decibels or higher, could apply in this case, this would not change the ratings assigned for the Veteran's hearing loss during the appeal period.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  The VA examinations did address the functional effects of the Veteran's hearing loss.

The evidence on file reveals that the Veteran has difficulty understanding what people are saying, crossing the street, and hearing alarms.  The Board observes that while the Veteran's hearing impairment could affect his employment, it does not do so in an unusual way.  His hearing loss is adequately covered by the above-noted rating schedule.  

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected bilateral hearing loss is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluation is adequate to rate the Veteran's bilateral hearing loss.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the preponderance of the evidence weighs against the award of disability evaluations greater than those discussed above.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to higher ratings for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

Lastly, the Court has held that VA must address the issue of entitlement to a total disability rating based on individual unemployability if it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has significant hearing loss, neither the Veteran nor any audiologist has indicated that it prevents gainful employment and the issue of entitlement to TDIU is not raised by the record.


ORDER

Entitlement to an evaluation of 60 percent, but no greater, from August 13, 2012 through May 9, 2014, for bilateral hearing loss is granted.


Entitlement to an evaluation in excess of 70 percent from May 10, 2014, for bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


